DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2020 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because:
a.	in FIG. 5, the Examiner suggests changing “conjugate complex” in 530 to “complex conjugate” since “complex conjugate” is the common term of art; and 
	b.	FIG. 7 does not show “diagonal matrix 110” as described in paragraph [0080], lines 4-5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The substitute specification filed February 3, 2020 has been entered.

The disclosure is objected to because of the following informalities:
in the abstract and disclosure, the Examiner suggests changing “conjugate complex” to “complex conjugate” since “complex conjugate” is the common term of art;
in paragraph [0006], line 2, it appears that “FQAM” should be “QAM”;
in paragraph [0033], line 6, “device to device” should be “device-to-device”;
in paragraph [0044], line 10, “analog to digital” should be “analog-to-digital”;
in paragraph [0044], line 12, “digital to analog” should be “digital-to-analog”;
in paragraph [0052], line 2, it appears that “120 of FIG. or” should be “120 of FIG. 1 or”;
in paragraph [0062], line 2, it appears that “of FIG. 5” should be “in FIG. 6”;
in paragraph [0067], line 2, it appears that “of FIG. 8” should be “in FIG. 6”; and
in paragraph [0087], line 3, “first symbols” should be “first values” (see paragraph [0086], lines 4-5).
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:
a.  	in claim 16, line 9, the Examiner suggests changing “conjugate complex” to “complex conjugate” since “complex conjugate” is the common term of art (see also objection to disclosure above);
b.	in claim 16, line 6, “identifying” should be “the identifying”;
c.  	in claim 19, line 6, “identifying” should be “the identifying”;
d.	in claim 21, line 4, the Examiner suggests changing “the first value each are generated” to “each of the first values are generated”;
the identifying”;
f.	in claim 26, line 11, the Examiner suggests changing “conjugate complex” to “complex conjugate” since “complex conjugate” is the common term of art (see also objection to disclosure above);
g.	in claim 29, line 1, “identifying” should be “the identifying”; 
h.	in claim 31, line 4, the Examiner suggests changing “the first value each are generated” to “each of the first values are generated” and
i.  	dependent claim(s) are objected to under the same ground(s) as the claim(s) from which it depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 21, line 3, it is unclear how the “first symbols are related to the subcarriers respectively” (emphasis added). For example, does each symbol in the 
With regard to claim 21, it is unclear whether the generation of the first values on lines 4-6 is a step in the method claim since it is not positively recited as a step (e.g. “wherein the method further comprises generating…”).
With regard to claim 22, it is unclear how the equation relates to “the fourth values.” For example, which, if any, of the variables in the equation correspond to or represent “the fourth values” in the claim?
With regard to claim 30, it is unclear how the processor configured to “generate the second symbols” on line 7 relates to the processor configured to “generate the second symbols” in claim 26, lines 12-13. For example, does the processor generate the second symbols twice or only after the fifth values are generated? Based on the detailed description and claim 20, the processor configuration to generate the second symbols in claim 26, lines 12-13 comprises the configuration to perform the steps in claim 30.
With regard to claim 31, it is unclear how lines 4-6 relate to the at least one receiver and/or the at least one processor in claim 26. For example, does the “at least one receiver” or the “at least one processor” generated the first values as recited?
With regard to claim 32, it is unclear how the equation relates to “the fourth values.” For example, which, if any, of the variables in the equation correspond to or represent “the fourth values” in the claim?
With regard to claim 33, it is unclear how the processor configured to “generate the second symbols” on line 5 relates to the processor configured to “generate the 
With regard to claim 34, it is unclear how the limitations in claim 34 relate to the configuration of the processor to generate second values and third values as recited in claim 26, lines 8-11. It appears that the processor is configured to generate the second values and third values twice but the disclosure and claim 24 indicates that the processor configuration to generate in claim 26, lines 8-11 comprises the configuration in claim 34.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Allowable Subject Matter
Claims 16-20, 24-29 and 35 are objected to but would be allowable if rewritten to overcome the objections.

The following is a statement of reasons for the indication of allowable subject matter: prior art of record does not teach of suggests in combination a method comprising the steps recited in claim 16, lines 9-11. Similarly, prior art of record does not teach of suggests in combination a reception device comprising a processor configured to perform the steps in claim 26, lines 6-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose multi-carrier/OFDM receivers:  Kuchi (US Publication No. 2007/0026833 A1); Lin (US Patent No. 7,738,572 B2); and Kang et al. (US Patent No. 8,184,753 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-


/BETSY DEPPE/Primary Examiner, Art Unit 2633